Exhibit 10.1A

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN

REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

CHANGE ORDER NUMBER 1

TO

Office Depot Remote Service Program Description

This Change Order Number 1 (“Change Order Number 1”) shall amend the Program
Description set forth in Exhibit F-1 to the Professional Services Agreement
dated July 26, 2007, as amended (“Agreement”) by and between SupportSoft, Inc.,
a Delaware corporation having its principal place of business at 1900 Seaport
Boulevard, Redwood City, CA 94063 (“SupportSoft”), and Office Depot, Inc., a
Delaware corporation having its principal place of business at 2200 Old
Germantown Rd, Delray Beach, FL 33445 (“Office Depot”). This Change Order Number
1 shall be effective as of October 08, 2008 (“Effective Date”). Capitalized
terms not otherwise defined herein shall have the meanings defined for them in
the Agreement.

Modifications to Office Depot Remote Service Program Description

 

1. The following Auto Data Back Up SKUs will be added to Exhibit F-l of the
Agreement listing pricing for the program to be available to customers
commencing on Saturday September 13, 2008.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail
Price    

Description

Auto Data Back Up

   Attach    871305    $ * **    $ * **    The Auto Data Backup service installs
Memeo software on your computer and creates an automated backup plan for use
with a secondary drive (e.g. hard drive, flash drive, etc.). The backup plan
defines the appropriate file types and folders to be backed up, and configures
the Memeo software to continuously back up the latest version of your data
whenever the secondary drive is attached.

Memeo Software

   N/A    873975      * **    $ * **    This software is presented to consumers
as component of the service. There is no fee due to SupportSoft.

Online Auto Data Back Up

   Attach    933870    $ * **    $ * **    The Auto Data Backup service installs
Memeo software on your computer and creates an automated backup plan for use
with a secondary drive (e.g. hard drive, flash drive, etc.). The backup plan
defines the appropriate file types and folders to be backed up, and configures
the Memeo software to continuously back up the latest version of your data
whenever the secondary drive is attached.

 

2. The following SKU price changes to Exhibit F-1 of the Agreement will be
implemented for any of the following services delivered after midnight pacific
time Saturday, September 13, 2008.

 

Service

   Type    SKU    Net Fees
to SPRT     Suggested
Retail
Price    

Description

Online Protection and Performance**

   PC Attach    933950    $ * **    $ * **    [Sold in Service Card format] The
Online Protection & Performance service installs and updates McAfee’s Virus Scan
Plus software and configures your operating system to provide maximum system and
data security. Additionally, our solution engineers remove unwanted programs and
run a new computer tune up to ensure top performance of your new computer. A
tune up report in addition to the service receipt will be left on the PC
desktop.

Online Tune and Protect

   Break Fix    933935    $ * **    $ * **    [Sold in Service Card format] The
Tune & Protect service installs and updates McAfee’s Virus Scan Plus software
and configures your operating system to provide maximum system and data
security. Additionally, our solution engineers run a system tune up to ensure
top performance of your PC. A tune up report in addition to the service receipt
will be left on the PC desktop.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

3. Effect of Change Order. Except as expressly set forth herein, all terms and
conditions set forth in the Agreement, including Exhibit F-l, shall continue in
full force and effect.

IN WITNESS WHEREOF, the parties have caused this Change Order Number 1 to be
executed by their duly authorized representatives and attached to the Agreement
as an amendment to Exhibit F-l.

 

SupportSoft, Inc.       Office Depot, Inc. By:   

/s/    Richard Mandeberg

      By:   

/s/    Randall Wick

Name:   

Richard Mandeberg

      Name:   

Randall Wick

Title:   

EVP Chief Rev Officer

      Title:   

Vice President, Merchandising

Date:   

12/2/2008

      Date:   

10/9/2008

      By:   

/s/    Steven Mahurin

      Name:   

Steven Mahurin

      Title:   

Executive Vice President, Merchandising

         Date:   

10-9-08

            LOGO [g52304g87i93.jpg]

Page 2